

Exhibit 10.95 
Agreement


This Agreement is entered into on February 8, 2007, to be effective as of
January 1, 2007, by and between Xfone, Inc. (“Xfone”), Swiftnet Limited
(“Swiftnet”), Campbeltown Business, Ltd. (“Campbeltown Business”), and Mr.
Abraham Keinan (“Mr. Keinan”).


WHEREAS, reference is made to that certain Agreement dated May 11, 2000, by and
between Swiftnet, Mr. Keinan, and Campbeltown Business (the “Consulting
Agreement”); and


WHEREAS, reference is made to that certain resolution of the Board of Directors
of Xfone, dated April 2, 2002, which provided that if Xfone receives monthly
revenues in excess of $485,000 then each of Mr. Keinan and Campbeltown Business
shall receive, as a bonus and success fee, 1% of the revenues for each month
where Xfone’s revenues reach $485,000, up to a maximum of one million dollars
(the “Bonus and Success Fee”); and


WHEREAS, in light of certain resolutions approved and adopted by the Board of
Directors of Xfone on December 25, 2006, and February 4, 2007, Xfone and/or
Swiftnet and/or Campbeltown Business and/or Mr. Keinan desire to cancel the
Bonus and Success Fee, and to terminate the Consulting Agreement, effective as
of January 1, 2007.


NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the parties do hereby agree as follows:


1. Cancellation of the Bonus and Success Fee. Effective January 1, 2007, the
Bonus and Success Fee is hereby cancelled, and Campbeltown Business and Mr.
Keinan shall have no further right to any percentage of Xfone’s revenues.


2. Termination of the Consulting Agreement. Effective January 1, 2007, the
Consulting Agreement is hereby terminated.


3. Execution. This Agreement may be executed simultaneously in multiple
counterparts, each of which will be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
to accept facsimile signatures as an original signature.


Xfone, Inc.
 
Swiftnet Limited



By: /s/ Guy Nissenson
 
By: /s/ Abraham Keinan

Name: Guy Nissenson
 
Name: Abraham Keinan

Title: President and CEO    Title: Chairman of the Board

 


Campbeltown Business, Ltd.
 
Abraham Keinan



By: /s/ Haim Nissenson
 
/s/ Abraham Keinan

Name: Haim Nissenson
Title: Managing Director